DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIG. 2A and FIG. 2B that each include a box (top row, second box from the left) that states “Placing the photovoltaic” and then appears to include another word (possibly “cell”?) underneath photovoltaic,  but most of the word is cut off.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the third line recites “aligning one or more photovoltaic cells placed in a plane” and a remainder of the claim refers only to “cells” (plural).  If there is only one cell, the claim renders unclear to what it is aligned.  
Also regarding claim 1, “the top surface” (line 4), “the side surfaces” (lines 4-5), “the bottom” (line 6) and “the exposed bottom” (line 7) all lack antecedent basis.

Regarding claim 2, “the encapsulated photovoltaic apparatus” lacks antecedent basis.

Regarding claim 3, “the exposed bottom” lacks antecedent basis.
claim 4, “the exposed bottom” lacks antecedent basis.

Regarding claim 5, “the bottom-most” (line 3), “the apparatus” (line 3), “the photovoltaic apparatus” (lines 4-5) and “the road surface or road base” all lack antecedent basis.
Also regarding claim 5, “may be applied” (line 4) renders the claim indefinite as it is unclear whether the recited step is required to be performed.

Regarding claim 6, “the bottom most” (line 3) and “the road surface or road bed” (line 4) lack antecedent basis.

Regarding claim 7, “the topmost” (line 3) and “the apparatus” (line 4) lack antecedent basis.

Regarding claim 8, “the backside” (line 2), “the baseplate” (lines 2-3), “the solar road module” (lines 3-4) and “the road surface or road base” (line 4) all lack antecedent basis.  
Further regarding claim 8, the phrase “offer good adhesion” renders the claim unclear in view of the subjective nature of the word “good.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The term “seamlessly adhering” recited in claim 1 is understood to mean an adhering process wherein there are no voids or spaces between the recited elements (see the discussion of “seamlessly adhering” in the Section 103 rejection of claim 1 below). Therefore, claim 2 does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barruel et al., US 2016/0035911 (hereafter Barruel), made of record by Applicant, in view of Bonekamp et al., US 2014/0174509 (hereafter Bonekamp).

Regarding claim 1, Barruel teaches a method of manufacturing photovoltaic modules used for paving pedestrian or vehicle pathways (Abstract teaching photovoltaic structures for use in roadways and see paras [0029]-[0044] summarizing various methods of manufacture). 
The method of Barruel includes aligning one or more photovoltaic cells placed in a plane (Figs. 2 and 5A-5E discussed at paras [0115]-[0120]; Fig. 5A and para [0117] teach positioning photovoltaic cells 11 within a mold M, the cells illustrated as being aligned in a plane). 
seamlessly adhering a non-opaque, optical layer to the top surface and the side surfaces of the photovoltaic cells, it is first noted that the specification does not provide a special definition for the phrase “seamlessly adhering.”  This phrase must be given its broadest reasonable interpretation consistent with the specification. MPEP 2111.  The term “seamless” means being without a seam.  Merriam Webster defines a “seam” as “a line, groove, or ridge formed by the abutment of edges” and also as “a weak or vulnerable area or gap” (see attached definition from Merriam-Webster.com). A method described in the specification teaches that a “seamless adhering” between a photovoltaic cell and first and second encapsulating elements is accomplished using either solid-state materials or liquid materials that solidify after being applied to a mold (para [0031] of the publication of the specification).  The specification teaches that first and second encapsulating elements may be made from different materials that “seamlessly” adhere to the photovoltaic cells from above and below (para [0028]).  The drawings illustrate lines where the encapsulating elements and cells make contact.  Thus, in view of the specification, the phrase “seamlessly adhering” in the claims is not narrowly construed as requiring that there be no seam line where the elements make contact, but rather as meaning that there are no empty spots, spaces, voids or gaps between the recited elements. 
 Regarding the recitation of seamlessly adhering a non-opaque, optical layer to the top surface and the side surfaces of the photovoltaic cells, Barruel Figs. 2 and 5B and paras [0117]-[0118] teach the transparent liquid binder 14 is injected or poured into the mold onto and around the photovoltaic cells 11 followed by curing (paras [0117]-[0119] teaching that the binder 14 encapsulates the cells and hardens (i.e., forms an an optical layer), thus teaching seamlessly adhering the transparent binder (i.e., non-opaque, optical layer) to both top and side surfaces of the cells 11. At paras [0040]-[0044], Barruel also teaches the encapsulating process may be performed by depositing transparent polymer film of a given thickness on the photovoltaic cells followed by lamination using heat and pressure, a process also understood as seamlessly adhering the polymer film and photovoltaic cells.
Regarding the recitation of seamlessly adhering a mounting layer to the bottom of the photovoltaic cells and to the exposed bottom surfaces of the optical layer, Barruel teaches the binder 14 encapsulates the cells 11, thus teaching the same binder 14 functioning as a mounting layer below the cells 11.  Therefore, the embodiment of Barruel illustrated at Figs. 2 and 5 does not include exposed bottom surfaces of photovoltaic cells or optical layer to which a mounting layer may adhere.  Barruel teaches a different embodiment illustrated in Fig. 1 wherein a tie layer 17 (i.e., a mounting layer) is deposited on a lower face of photovoltaic modules 11 (para [0144].  However, the embodiment of Fig. 1 does not illustrate the layer 17 in contact with exposed bottom surfaces of the optical layer 14.     
Bonekamp teaches multilayer film structures suitable for adhering contact with photovoltaic (PV) cells (Abstract and Fig. 1) that result in PV modules suitable for outdoor use (para [0161]).  In the background section, Bonekamp teaches it is known in the art to protect PV cells by positioning the cells between layers of plastic that encapsulate or seal about the PV cell (para [0003]) (i.e., seamlessly adhere to the cell).   At para [0004], Bonekamp describes a prior art method wherein both a front transparent encapsulate (above the PV cell) and rear encapsulate (below the PV cell) are the same 
  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Barruel to include the step of seamlessly adhering a layer of a different material to the bottom of the cells and at exposed bottom surfaces of the transparent layer as taught by Bonekamp for the advantage taught of Bonekamp of increasing the choices for the layer located below the cells, for example, using thin, flexible film materials that do not need to be transparent, thus increasing the overall flexibility of the sealed, PV module.   

Regarding claim 2, please see the Section (112(b) and 112(d) rejections above and also the Section 103 rejection of claim 1 above that includes the claim construction of “seamlessly adhering” as requiring each of the optical layer, the photovoltaic cells and the mounting layer being seamlessly adhered so that no voids or spaces empty of matter exist within the encapsulated photovoltaic apparatus.

claim 3, Barruel teaches tie layer 17 (i.e., binding layer) seamlessly adhered to the exposed bottom which is the mounting surface where the module is attached to the road (see Figs. 2 and 5E discussed at paras [0086], [0114] and [0135]).

Regarding claim 7, Barruel teaches the application of texturing elements 16 that provide an anti-skidding layer with irregular textures of various granularities being adhered to the topmost surface of the layer 14 is illustrated at Figs. 5C-5E and discussed at paras [0118]-[0119].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Barruel in view of Bonekamp as applied to claim 1 and further in view of Fuji Electric Co., LTD, JP 2013 038228, published February 21, 2013 (hereafter Fuji) and discussed with reference to the attached machine translation thereof.

Regarding claim 4, Barruel teaches a binding layer (tie layer 17) seamlessly adhered to the bottom of layer of the module where it is mounted on the road and thus at mounting layer of the combination of Barruel/Bonekamp (see the rejection of claim 3 that is incorporated herein).  However, Barruel is silent as to the layer 17 having force damping and distribution properties.  
Fuji teaches methods of constructing flexible solar cell modules for installing onto roads (para 0001]).  In a method of Fuji illustrated in Fig. 1, a solar cell laminate 100 includes a flexible solar cell module 2 that is made by laminating a cell 2C with a flexible substrate 2S that may also be resin based (paras [0019]-[0020]), Fig. 1 illustrating the force damping and distribution properties),
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Barruel/Bonekamp to use the adhesive layer 5 of Fuji as a substitute for the adhesive coating layer 17 of Barruel for the advantage taught in Fuji of using an adhesive that also provides a high stress dispersion effect.   

Regarding claim 5, Barruel/Bonekamp is silent as to including a baseplate  affixed to the bottom-most layer of the apparatus.  Fuji, discussed in the rejection of claim 4 above that is incorporated by reference herein, further teaches an embodiment illustrated in Fig. 2, wherein a rubber sheet layer (i.e., a flexible plate) is adhered to the solar cell module 2 (i.e., the bottom of the apparatus) and adhesive 5 is used to adhere the sheet 3 to the road 1 (paras [0024]-[0026], the sheet 3 also advantageous for dispersing stress (para [0026]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Barruel/Bonekamp to include the application of the rubber sheet taught in Fuji to a bottom surface of the laminate of Barruel/Bonekamp for the advantage taught in Fuji of dispersing stress.     

The recitation in claim 5 of where glutinous and adhesive materials may be applied when paving a road surface allowing the photovoltaic apparatus to tightly grip the road surface or road base, is understood for the purpose of examination on the merits as being recited in the alternative because of the use of the word “may” (see also Section 112 rejection above).  However, on the merits, see Barruel teaching spreading bituminous binder directly on the road surface at para [0113], such binder understood as being both sticky (i.e., glutinous) and adhesive and would necessarily contact the bottom of the photovoltaic apparatus.  Fuji also teaches using moisture-curable silicone adhesive (also understood as being sticky or glutinous when applied) for adhering the rubber sheet layer 3 to the road (para [0027]),   

Claims 6 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Barruel in view of Bonekamp as applied to claim 1 and further in view of  Fuji and Gaume et al., US 2017/0213926 (hereafter Gaume).  

Regarding both claims 6 and 8, Barruel/Bonekamp is silent as to using a base plate.  Please see the rejection of claim 5, incorporated herein, discussing the method of Fuji, that teaches a method that includes using a flexible base sheet or plate 3, which also renders obvious the recitation of using a base plate in both claims 6 and 8 for the same reasons as stated in the rejection of claim 5.
Regarding the claim 6 recitation that the baseplate has a bottom surface texture that optimizes adhesion and the claim 8 recitation that the backside of the baseplate is textured patterns that offer good adhesion,  Barruel/Bonekamp/Fuji is silent as to adhesion promoting surface textures or patterns located at the bottom of the solar cell laminate.  
Gaume teaches a photovoltaic cell encapsulation assembly, method of making and use thereof on a road (Abstract and paras [0001]-[0003]).  With reference to Fig. 1, that illustrates an exploded view of the assembly 10 on a roadway 2, the assembly 10 of Gaume includes a transparent polymer upper layer 3, photovoltaic cells 5 encapsulated by melting of encapsulating layers 6a and 6b and a bottom or base layer or plate 7 forming a rear face of photovoltaic module 1 that is bonded to the roadway 2 using adhesive 12 (paras [0103]-[0108]).  Gaume teaches the layer 7 may be a “polymer/glass fibre type, notably a fabric based on polypropylene and glass fibres” (para [0113]).  Thus, Gaume teaches the bottom surface of its bottom layer has texture due to the presence of fibers and also teaching the use a fabric which require the fibers be organized into patterns.  Gaume teaches its fiber reinforced rear face is advantageous because the circulable zone (i.e., roadway) may have a surface roughness, and the tough, reinforced rear face makes it possible to avoid the risk of indentations of the photovoltaic cells by the rear face (para [0064]).  Also, Gaume teaches the interface between the rear face may be filled by a protective binder, such as a special industrial adhesive (paras [0064]-[0067]). Thus, the spaces formed by the texture and fabric pattern are taught by Gaume as being beneficial for bonding to the roadway.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of  optimized or good)  adhesive bonding with the roadway because the adhesive can fill into the spaces in the fabric of the bottom layer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bach, US 4,965,097 (plastic strips forming patterns and having texturized surfaces for controlling and attaching to roadway materials).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA L SCHALLER/     	Examiner, Art Unit 1746